

TELENAV, INC.
CONSULTING AGREEMENT
This Consulting Agreement (the “Agreement”) by and between TeleNav, Inc. (the
“Company”) and Joseph M. Zaelit (hereinafter referred to as “Consultant”) is
entered into as of August 31, 2017 and shall be effective immediately after the
time the Consultant’s resignation from the Board of Directors of the Company is
effective (the “Effective Date”). The Company intends to engage Consultant to
perform work under the terms of this Agreement.
1.Services
1.1    As of the Effective Date, Consultant will serve as a consultant to the
Company. Consultant shall assist the Company with advice regarding accounting
and auditing matters, corporate governance matters, the conduct of the Board of
Directors and the Committees thereof (collectively, the “Services”). Consultant
shall report to the Chief Executive Officer (the “CEO”) and will work directly
with the CEO of the Company and the Board of Directors of the Company and other
employees and service providers as authorized by the CEO.
1.2    Consultant will make himself available for up to ten (10) hours per
quarter (the “Business Hours”). Upon mutual agreement between the parties,
Executive may be available for additional hours or at different times.
Consultant shall be available by the Company over the telephone during Business
Hours, through written correspondence, or with prior notice, attend meetings in
person at the Company’s offices in Santa Clara County.
1.3    Consultant is responsible for providing his own workspace, personal
computer and communications services.
2.    Intellectual Property and Work Product
2.1    “Intellectual Property Rights” means and includes all rights associated
with patents, trademarks, business processes, domain names, works of authorship,
designs, utility models, copyrights, whether registered or unregistered,
including moral rights and any similar rights in any country, whether negotiable
or not and also includes any applications for any of the foregoing and the right
to apply for them in any part of the world; and all ideas, concepts, processes,
inventions, creations, discoveries, programs, codes, software, algorithms,
databases, trade secrets, know-how, improvements upon, additions or any research
efforts relating to any of the above, whether registrable or not and any
correspondence or documents relating to any of the above.
2.2    “Work Product” means any product that is developed by Consultant in
course of providing Services to Company.
2.3    To the extent that Consultant makes, discovers or creates any Work
Product in the course of its duties under this Agreement, it agrees that in this
respect, Consultant has a special obligation to further the interests of Company
and not create any third party interest in such Intellectual Property without
the consent of Company.


1



--------------------------------------------------------------------------------




2.4    Except as modified by Section 6 hereof, Consultant hereby undertakes
that: (a) all Work Product and/or Intellectual Property Rights therein or
related thereto conceived (whether or not actually conceived during regular
business hours), discovered or made by Consultant and its employees or its
contractors during the course of performing its obligations under this
Agreement, and other ideas, techniques or principles relating to Company shall
be disclosed in writing promptly to Company and shall be and remain the sole and
exclusive property of Company; and that (b) Consultant holds the Work Product
merely in trust for and on behalf of Company.
2.5    Consultant acknowledges that all works of authorship which are made by it
alone or jointly with others pursuant to this Agreement or prior to the date
thereof for or related to Company and which are protectable by copyright are
works for hire.
2.6    Any Work Product or any invention made by Consultant either singly or
jointly, whether or not patentable or registrable under any statute in force for
the time being prior to or during the term of this Agreement and one year
thereafter including relating to or connected with any products of Company or
any predecessor or earlier version of such products shall belong to Company.
2.7    Consultant hereby irrevocably, absolutely and forever, assigns to Company
all Work Product, including any and all Intellectual Property Rights therein or
related thereto, that Consultant may have or acquire, throughout the world and
for the full term of the right title and interest in each and every item of such
Work Product, including renewal or extension of any such term.
2.8    Any assignment of copyright under Section 2.7 includes moral rights and
to the extent moral rights cannot be assigned under applicable law, Consultant
hereby waives such moral rights whether owned jointly or singly prior to or
during the term of this Agreement and for one year thereafter in favor of
Company and consents to any action of Company that would violate such moral
rights in the absence of such consent. Consultant will confirm any such waivers
and consents from time to time as and when requested by Company.
2.9    Consultant shall perform, during and after the term of this Agreement,
all acts deemed necessary or desirable by Company to permit and assist it, at
Company’s expense, in evidencing, perfecting, obtaining, maintaining, defending
and enforcing its rights in the Work Product and/or assignment by Consultant
with respect to the Work Product in any and all countries. Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation in legal proceedings.
2.10    Consultant agrees to abide by the sole discretionary decision of Company
regarding the obtaining, gaining recognition of or enforcing rights in such Work
Product (whether as patent, copyright, trade secret, trademark or otherwise).
2.11    Consultant irrevocably appoints Company to be its attorney, and on its
behalf to sign, execute or make any such instrument, and generally to use its
name for the purpose of giving to Company (or its nominee) the full benefit of
the provisions of Section 2.
3.    Compensation
3.1    Cash Compensation. Commencing on the Effective Date, the Company shall
pay Consultant a quarterly payment of $15,750 until December 31, 2018, with such
payment being made quarterly in arrears not later than the 30th day after the
end of each calendar quarter. In the event that a partial


2



--------------------------------------------------------------------------------




quarterly period occurs from the Effective Date until the termination of this
Agreement, the Company shall make a prorated quarterly payment to the
Consultant. If the Company increases board cash compensation prior to July 1,
2018 , Consultant will receive the increase equal to the amount he would have
received if he had continued to be a board member. After December 31, 2018, to
the extent that the Company requests that the Consultant continue to provide
services, the Company shall pay Consultant the additional sums at an hourly rate
of $500per hour for Consultant’s services, promptly after Consultant has
submitted an invoice for Consultant’s additional hours worked not more than 30
days after the last day of the month in which the hours were worked. All
compensation paid to Consultant shall be subject to all required withholding and
any payroll deductions elected by Consultant.
3.2    Equity Compensation. In the event that the Effective Date is prior to the
Company’s 2017 Annual Meeting of Stockholders, the Company agrees to grant
Consultant, effective as of such date, an option to acquire 15,000 shares of the
Company’s common stock at a per share exercise price equal to Fair Market Value
(as determined in accordance with the Company’s 2009 Equity Incentive Plan, as
amended (the “Plan”)). Such option shall vest in 12 monthly installments after
the date of grant and the vesting commencement date shall be deemed to be
effective date of Consultant’s resignation and shall have the other
characteristics of an award made pursuant to Sections 11 and 14(d) of the Plan.
In the event additional equity grants are adopted for the Company’s board
members at the Company’s 2017 Annual Meeting of Stockholders or prior to July 1,
2018, other than as set forth above, Consultant shall receive such grant in the
amount equal to the amount he would have received had he continued to be a board
member, on the same terms as the Company’s directors. During the term of this
Agreement, all outstanding options to acquire Company common stock or restricted
stock units for Company common stock shall continue to vest in accordance with
their terms and the Company and Consultant agree that Consultant’s continuous
status as a service provider shall not be deemed to have been interrupted by the
transition of Consultant from a member of the Board of Directors of the Company
to providing Services under this Agreement.
3.3    Other Compensation. Compensation other than cash shall be at the
discretion of the CEO and subject to the approval by the Company’s Board of
Directors.
3.4    Expenses. During the Term of this Agreement, the Company will reimburse
Consultant for reasonable travel expenses incurred by Consultant in the
furtherance of or in connection with the performance of Consultant’s duties
hereunder, in accordance with the Company’s expense reimbursement policy as in
effect from time to time.
3.5    Extension of Period to Exercise Vested Options. The Company agrees that
upon the termination of this Agreement and Consultant ceasing continuous status
as a service provider to the Company, Consultant shall have 12 months from the
later of (i) the date that this Agreement terminates or (ii) the date Consultant
ceases to perform Services to exercise any vested options to purchase the
Company’s common stock held by him as of the date he ceases to be a service
provider.
4.    Termination
4.1    Termination. Consultant may terminate this Agreement upon giving the
Company seven (7) days’ prior written notice of such termination pursuant to
Section 10 of this Agreement. The Company may terminate this Agreement
immediately and without prior notice if Consultant refuses to or is unable to
perform the Services or is in breach of any material provision of this
Agreement.
4.2    Survival. Upon such termination, all rights and duties of the Company and
Consultant toward each other shall cease except:


3



--------------------------------------------------------------------------------




(1)    The Company will pay, within 30 days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related expenses, if any,
submitted in accordance with the Company’s policies and in accordance with the
provisions of Section 3 of this Agreement; and
(2)    Section 2 (Intellectual Property and Work Product), Section 6 (Certain
Other Contracts), Section 7 (Confidentiality), Section 11 (Independent
Contractor; Withholding), Section 15 (Indemnification) and Section 17 (Dispute
Resolution) will survive termination of this Agreement.
5.    Term
The term of this Agreement will begin on the Effective Date of this Agreement
and will end December 31, 2019 or upon earlier termination as provided above
(the “Term”).
6.    Certain Other Contracts
6.1    Consultant may from time to time seek other full time employment with or
membership on a board of directors of a third party (the “Employer”). The
Company recognizes that Consultant’s primary responsibility will be to the
Employer. In connection with such employment, Consultant will enter into certain
agreements with the Employer relating to ownership of intellectual property
rights, conflicts of interest and other matters, and is subject to certain
policy statements of the Employer (collectively, the “Employer’s Agreement”). If
any provision of this Agreement is in conflict with the Employer’s Agreement,
then the Employer’s Agreement will govern to the extent of such conflict, and
the conflicting provisions of this Agreement will not apply.
6.2    Consultant will not disclose to the Company any information that
Consultant is obligated to keep secret pursuant to an existing confidentiality
agreement with a third party, including but not limited to the Employer, and
nothing in this Agreement will impose any obligation on Consultant to the
contrary.
6.3    The consulting work performed hereunder will not be conducted on time
that is required to be devoted to the Employer or any other third party.
Consultant shall not use the funding, resources and facilities of the Employer
or any other third party to perform consulting work hereunder and shall not
perform the consulting work hereunder in any manner that would give the Employer
or any third party rights to the product of such work. Nothing done in
Consultant’s work for the Employer shall be considered part of services
performed hereunder and nothing herein shall restrict Consultant’s work.
6.4    Consultant has disclosed and, during the Term, will disclose to the CEO
or the Chief Financial Officer any conflicts between this Agreement and any
other agreements binding Consultant.
7.    Confidentiality
7.1    “Confidential Information” means any non-public information that relates
to the actual or anticipated business or research and development of the
Company, technical data, trade secrets or know-how, including, but not limited
to, research, product plans or other information regarding Company’s products or
services and markets therefor, customer lists and customers (including, but not
limited to, customers of the Company on whom Consultant called or with whom
Consultant became acquainted during the term of this Agreement), software,
developments, inventions, processes, formulas, technology, designs,


4



--------------------------------------------------------------------------------




drawing, engineering, hardware configuration information, marketing, finances or
other business information. Confidential Information does not include
information that (i) is known to Consultant at the time of disclosure to
Consultant by the Company as evidenced by written records of Consultant other
than information he received in the course of his employment with the Company,
(ii) has become publicly known and made generally available through no wrongful
act of Consultant or (iii) has been rightfully received by Consultant from a
third party who is authorized to make such disclosure.
7.2    Consultant will not, during or subsequent to the term of this Agreement,
(i) use the Confidential Information for any purpose whatsoever other than the
performance of the Services on behalf of the Company or (ii) disclose the
Confidential Information to any third party. Consultant agrees that all
Confidential Information will remain the sole property of the Company.
Consultant also agrees to take all reasonable precautions to prevent any
unauthorized disclosure of such Confidential Information.
7.3    Consultant acknowledges that the Company’s business is extremely
competitive, dependent in part upon the maintenance of secrecy, and that any
disclosure of the Confidential Information would result in serious harm to the
Company.
7.4    Consultant agrees that the Confidential Information will be used by
Consultant only in connection with consulting activities hereunder, and will not
be used in any way that is detrimental to the Company.
7.5    Consultant agrees not to disclose, directly or indirectly, the
Confidential Information to any third person or entity, other than
representatives or agents of the Company. Consultant will treat all such
information as confidential and proprietary property of the Company.
7.6    Consultant may disclose any Confidential Information that is required to
be disclosed by law, government regulation or court order. If disclosure is
required, Consultant will give the Company advance notice so that the Company
may seek a protective order or take other action reasonable in light of the
circumstances.
7.7    Consultant recognizes and agrees that nothing contained in this Agreement
shall be construed as granting any rights, by license or otherwise, to any
Confidential Information disclosed pursuant to this Agreement.
7.8    Upon termination of this Agreement, Consultant will promptly return to
the Company all materials containing Confidential Information as well as data,
records, reports and other property, furnished by the Company to Consultant or
produced by Consultant in connection with services rendered hereunder, together
with all copies of any of the foregoing. Notwithstanding such return, Consultant
shall continue to be bound by the terms of the confidentiality provisions
contained in this Section 7 for a period of five years after the termination of
this Agreement.
7.9    I understand that nothing in this Agreement limits or prohibits me from
filing a charge or complaint with, or otherwise communicating or cooperating
with or participating in any investigation or proceeding that may be conducted
by, any federal, state or local government agency or commission, including the
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the Occupational Safety and Health Administration, and the National Labor
Relations Board (“Government Agencies”), including disclosing documents or other
information as permitted by law, without giving notice


5



--------------------------------------------------------------------------------




to, or receiving authorization from, the Company. Notwithstanding, in making any
such disclosures or communications, I agree to take all reasonable precautions
to prevent any unauthorized use or disclosure of any information that may
constitute Company Confidential Information to any parties other than the
Government Agencies. I further understand that I am not permitted to disclose
the Company’s attorney-client privileged communications or attorney work
product.
8.    Use of Name
It is understood that the name of Consultant and Consultant’s affiliation with
the Employer will appear in disclosure documents required by securities laws,
and in other regulatory and administrative filings in the ordinary course of the
Company’s business. The above described uses will be deemed to be non-commercial
uses. The name of the Consultant will not be used for any commercial purpose
without Consultant’s consent.
9.    No Conflict; Valid and Binding
Consultant represents that neither the execution of this Agreement nor the
performance of Consultant’s obligations under this Agreement (as modified to the
extent required by Section 6) will result in a violation or breach of any other
agreement by which Consultant is bound. The Company represents that this
Agreement has been duly authorized and executed and is a valid and legally
binding obligation of the Company, subject to no conflicting agreements.
10.    Notices
Any notice provided under this Agreement shall be in writing and shall be deemed
to have been effectively given (i) upon receipt when delivered personally, (ii)
one day after sending when sent by private express mail service, or (iii) five
days after sending when sent by regular mail to the following address:
In the case of the Company:
TeleNav, Inc.
4655 Great America Parkway, Suite 300
Santa Clara, California 95054
Attn:    Chief Executive Officer
In the case of Consultant:
Joseph M. Zaelit
5469 Kaveny Drive
San Jose, CA 95129
or to other such address as may have been designated by the Company or
Consultant by notice to the other given as provided herein.
11.    Independent Contractor; Withholding
Consultant will at all times be an independent contractor, and as such will not
have authority to bind the Company. Consultant will not act as an agent nor
shall he be deemed to be an employee of the Company for the purposes of any
employee benefit program, unemployment benefits or otherwise.


6



--------------------------------------------------------------------------------




Consultant recognizes that no amount will be withheld from his compensation for
payment of any federal, state, or local taxes and that Consultant has sole
responsibility to pay such taxes, if any, and file such returns as shall be
required by applicable laws and regulations. Consultant shall not enter into any
agreements or incur any obligations on behalf of the Company.
12.    Assignment
Due to the personal nature of the services to be rendered by Consultant,
Consultant may not assign this Agreement. The Company may assign all rights and
liabilities under this Agreement to a subsidiary or an affiliate or to a
successor to all or a substantial part of its business and assets without the
consent of Consultant. Subject to the foregoing, this Agreement will inure to
the benefit of and be binding upon each of the heirs, assigns and successors of
the respective parties.
13.    Severability
If any provision of this Agreement shall be declared invalid, illegal or
unenforceable, such provision shall be severed and the remaining provisions
shall continue in full force and effect.
14.    Remedies
Consultant acknowledges that the Company would have no adequate remedy at law to
enforce Sections 2, 6 and 7 hereof. In the event of a violation by Consultant of
such Sections, the Company shall have the right to obtain injunctive or other
similar relief, as well as any other relevant damages, without the requirement
of posting bond or other similar measures.
15.    Indemnification
Consultant agrees to indemnify and hold harmless the Company and its directors,
officers and employees from and against all taxes, losses, damages, liabilities,
costs and expenses, including attorneys’ fees and other legal expenses, arising
directly or indirectly from or in connection with (i) any reckless or
intentionally wrongful act of Consultant, (ii) a determination by a court or
agency that the Consultant is not an independent contractor, (iii) any breach by
the Consultant of any of the covenants contained in this Agreement, (iv) any
failure of Consultant to perform the Services in accordance with all applicable
laws, rules and regulations, or (v) any violation or claimed violation of a
third party’s rights resulting in whole or in part from the Company’s use of the
Work Product of Consultant under this Agreement.
During the term of the Agreement, Consultant shall have the continuing benefit
of the Indemnification Agreement entered into by and between the Company and
Consultant as of October 23, 2009. Company shall also include Consultant as a
covered individual under the terms of its ongoing Directors and Officers
insurances coverage during the term of this Agreement.
16.    Governing Law; Entire Agreement; Amendment
This Agreement shall be governed by the laws of the State of California
applicable to agreements made and to be performed within such State, represents
the entire understanding of the parties, supersedes all prior agreements between
the parties and may only be amended in writing.


7



--------------------------------------------------------------------------------




17.    Dispute Resolution
In any dispute arising hereunder, the prevailing party will pay the other
party’s litigation costs, including reasonable attorneys’ fees. Any case or
controversy between the parties arising out of this agreement will be determined
exclusively in binding arbitration under the rules of the American Arbitration
Association in Santa Clara County, California. Disputes not satisfactorily
resolved in binding arbitration shall be litigated exclusively in the state or
federal courts within the Northern District of California; each party submits to
the personal jurisdiction of such courts and waives any claim that any of such
courts constitutes an improper or inconvenient venue.
[Remainder of Page Left Blank Intentionally]


8



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be executed
as of the date written above.
TeleNav, Inc.:
Consultant:
 
 
By:    /s/ HP Jin    
/s/ Joseph M. Zaelit
Name:    HP Jin    
Name:    Joseph M. Zaelit    
Title:    Chief Executive Officer    
Title:    Consultant    
Address: 4655 Great America Parkway
Address: 5469 Kaveny Drive
                Santa Clara, CA 95054
                San Jose, CA 95129
Date: 8/31/17
Date: 8/31/17











9

